 
Exhibit 10.4



COMMERCIAL GUARANTY


Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials



$2,024,750.00
06-14-2018
06-14-2028
86994
 



References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.


Borrower:
AB Merger Sub, Inc.
303 Merrick Road, Suite 400
Lynbrook, NY  11563
Lender:
First Northern Bank of Dixon
Sacramento Branch
1375 Exposition Boulevard #101
Sacramento, CA  95815



Guarantor:
Janel Corporation
303 Merrick Road, Suite 400
Lynbrook, NY  11563

CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE.  For good and valuable
consideration, Guarantor absolutely and unconditionally guarantees full and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and
the performance and discharge of all Borrower's obligations under the Note and
the Related Documents.  This is a guaranty of payment and performance and not of
collection, so Lender can enforce this Guaranty against Guarantor even when
Lender has not exhausted Lender's remedies against anyone else obligated to pay
the Indebtedness or against any collateral securing the Indebtedness, this
Guaranty or any other guaranty of the Indebtedness.  Guarantor will make any
payments to Lender or its order, on demand, in legal tender of the United States
of America, in same-day funds, without set-off or deduction or counterclaim, and
will otherwise perform Borrower's obligations under the Note and Related
Documents.  Under this Guaranty, Guarantor's liability is unlimited and
Guarantor's obligations are continuing.
INDEBTEDNESS.  In this Guaranty, the term "Indebtedness" is broadly defined to
mean and include all primary, secondary, direct, indirect, joint, several, fixed
and contingent obligations of Borrower to Lender respecting the Loan, whether
monetary or non-monetary in nature, including any obligations to pay principal,
interest, prepayment charges, late charges, loan fees and any other charges,
sums, costs and expenses, including attorneys' fees and costs incurred in
defending or enforcing Lender's rights and remedies therefor.  The term
"Indebtedness" also includes all duties and liabilities of Borrower to Lender
under the Business Loan Agreement, the Note, Deed of Trust and all Related
Documents to which Borrower is a party, as any or all such documents may be
modified, amended, supplemented or replaced from time to time.  Guarantor
acknowledges and agrees that upon the consummation of the merger of AB Merger
Sub and Antibodies, Inc. pursuant to the Merger Agreement, AB Merger Sub shall
no longer exist and Antibodies, Inc. will become the Borrower and obligor in
respect of the Indebtedness.  Guarantor further acknowledges and agrees that
none of its duties or obligations to Lender under this Guaranty shall be
reduced, limited, diminished, impaired, exonerated, waived, released or
discharged as a result of the consummation of the merger of AB Merger Sub and
Antibodies, Inc. pursuant to the Merger Agreement.
CONTINUING GUARANTY.  THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR HEREAFTER ARISING OR
ACQUIRED, ON AN OPEN AND CONTINUING BASIS.  ACCORDINGLY, ANY PAYMENTS MADE ON
THE INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.
DURATION OF GUARANTY.  This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all the Indebtedness incurred
or contracted before receipt by Lender of any notice of revocation shall have
been fully and finally paid and satisfied and all of Guarantor's other
obligations under this Guaranty shall have been performed in full.  If Guarantor
elects to revoke this Guaranty, Guarantor may only do so in writing. 
Guarantor's written notice of revocation must be mailed to Lender, by certified
mail, at Lender's address listed above or such other place as Lender may
designate in writing.  Written revocation of this Guaranty will apply only to
new Indebtedness created after actual receipt by Lender of Guarantor's written
revocation.  For this purpose and without limitation, the term "new
Indebtedness" does not include the Indebtedness which at the time of notice of
revocation is contingent, unliquidated, undetermined or not due and which later
becomes absolute, liquidated, determined or due.  For this purpose and without
limitation, "new Indebtedness" does not include all or part of the Indebtedness
that is: incurred by Borrower prior to revocation; incurred under a commitment
that became binding before revocation; any renewals, extensions, substitutions,
and modifications of the Indebtedness.  This Guaranty shall bind Guarantor's
estate as to the Indebtedness created both before and after Guarantor's death or
incapacity, regardless of Lender's actual notice of Guarantor's death.  Subject
to the foregoing, Guarantor's executor or administrator or other legal
representative may terminate this Guaranty in the same manner in which Guarantor
might have terminated it and with the same effect.  Release of any other
guarantor or termination of any other guaranty of the Indebtedness shall not
affect the liability of Guarantor under this Guaranty.  A revocation Lender
receives from any one or more Guarantors shall not affect the liability of any
remaining Guarantors under this Guaranty.  Guarantor's obligations under this
Guaranty shall be in addition to any of Guarantor's obligations, or any of them,
under any other guaranties of the Indebtedness or any other person heretofore or
hereafter given to Lender unless such other guaranties are modified or revoked
in writing; and this Guarantor shall not, unless provided in this Guaranty,
affect, invalidate, or supersede any such other guaranty.
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
GUARANTOR'S AUTHORIZATION TO LENDER.  Guarantor authorizes Lender, either before
or after any revocation hereof, without notice or demand and without lessening
Guarantor's liability under this Guaranty, from time to time:  (A)   prior to
revocation as set forth above, to make one or more additional secured or
unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
otherwise to extend additional credit to Borrower;  (B)  to alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of the Indebtedness or any part of the Indebtedness,
including increases and decreases of the rate of interest on the Indebtedness;
extensions may be repeated and may be for longer than the original loan term; 
(C)  to take and hold security for the payment of this Guaranty or the
Indebtedness, and exchange, enforce, waive, subordinate, fail or decide not to
perfect, and release any such security, with or without the substitution of new
collateral;  (D)  to release, substitute, agree not to sue, or deal with any one
or more of Borrower's sureties, endorsers, or other guarantors on any terms or
in any manner Lender may choose;  (E)  to determine how, when and what
application of payments and credits shall be made on the Indebtedness;  (F)  to
apply such security and direct the order or manner of sale thereof, including
without limitation, any nonjudicial sale permitted by the terms of the
controlling security agreement or deed of trust, as Lender in its discretion may
determine;  (G)  to sell, transfer, assign or grant participations in all or any
part of the Indebtedness; and  (H)  to assign or transfer this Guaranty in whole
or in part.
GUARANTOR'S REPRESENTATIONS AND WARRANTIES.  Guarantor represents and warrants
to Lender that  (A)  no representations or agreements of any kind have been made
to Guarantor which would limit or qualify in any way the terms of this
Guaranty;  (B)  this Guaranty is executed at Borrower's request and not at the
request of Lender;  (C)  Guarantor has full power, right and authority to enter
into this Guaranty;  (D)  the provisions of this Guaranty do not conflict with
or result in a default under any agreement or other instrument binding upon
Guarantor and do not result in a violation of any law, regulation, court decree
or order applicable to Guarantor;  (E)  [Reserved];  (F)  upon Lender's request,
Guarantor will provide to Lender financial and credit information in form
acceptable to Lender, and all such financial information which currently has
been, and all future financial information which will be provided to Lender is
and will be true and correct in all material respects and fairly present
Guarantor's financial condition as of the dates the financial information is
provided;  (G)  no material adverse change has occurred in Guarantor's financial
condition since the date of the most recent financial statements provided to
Lender and no event has occurred which may materially adversely affect
Guarantor's financial condition;  (H)  no litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
against Guarantor is pending or threatened;  (I)  Lender has made no
representation to Guarantor as to the creditworthiness of Borrower; and  (J) 
Guarantor has established adequate means of obtaining from Borrower on a
continuing basis information regarding Borrower's financial condition. 
Guarantor agrees to keep adequately informed from such means of any facts,
events, or circumstances which might in any way affect Guarantor's risks under
this Guaranty, and Guarantor further agrees that, absent a request for
information, Lender shall have no obligation to disclose to Guarantor  any
information or documents acquired by Lender in the course of  its relationship
with Borrower.
GUARANTOR'S WAIVERS.  Except as prohibited by applicable law, Guarantor waives
any right to require Lender to  (A)  make any presentment, protest, demand, or
notice of any kind, including notice of change of any terms of repayment of the
Indebtedness, default by Borrower or any other guarantor or surety, any action
or nonaction taken by Borrower, Lender, or any other guarantor or surety of
Borrower, or the creation of new or additional Indebtedness;  (B)  proceed
against any person, including Borrower, before proceeding against Guarantor; 
(C)  proceed against any collateral for the Indebtedness, including Borrower's
collateral, before proceeding against Guarantor;  (D)  apply any payments or
proceeds received against the Indebtedness in any order;  (E)  give notice of
the terms, time, and place of any sale of the collateral pursuant to the Uniform
Commercial Code or any other law governing such sale;  (F)  disclose any
information about the Indebtedness, the Borrower, the collateral, or any other
guarantor or surety, or about any action or nonaction of Lender; or  (G)  pursue
any remedy or course of action in Lender's power whatsoever.
Guarantor also waives any and all rights or defenses arising by reason of  (H) 
any disability or other defense of Borrower, any other guarantor or surety or
any other person;  (I)  the cessation from any cause whatsoever, other than
payment in full, of the Indebtedness;  (J)  the application of proceeds of the
Indebtedness by Borrower for purposes other than the purposes understood and
intended by Guarantor and Lender;  (K)  any act of omission or commission by
Lender which directly or indirectly results in or contributes to the discharge
of Borrower or any other guarantor or surety, or the Indebtedness, or the loss
or release of any collateral by operation of law or otherwise;  (L)  any statute
of limitations in any action under this Guaranty or on the Indebtedness; or 
(M)  any modification or change in terms of the Indebtedness, whatsoever,
including without limitation, the renewal, extension, acceleration, or other
change in the time payment of the Indebtedness is due and any change in the
interest rate, and including any such modification or change in terms after
revocation of this Guaranty on the Indebtedness incurred prior to such
revocation.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
Guarantor waives all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to Guarantor by reason of California Civil Code Sections 2787 to 2855,
inclusive.
Guarantor waives all rights and any defenses arising out of an election of
remedies by Lender even though that the election of remedies, such as a
non-judicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor's rights of subrogation and reimbursement against
Borrower by operation of Section 580d of the California Code of Civil Procedure
or otherwise.
Guarantor waives all rights and defenses that Guarantor may have because
Borrower's obligation is secured by real property.  This means among other
things:  (N)  Lender may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower.  (O)  If Lender
forecloses on any real property collateral pledged by Borrower:  (1)  the amount
of Borrower's obligation may be reduced only by the price for which the
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.  (2)  Lender may collect from Guarantor even if Lender, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower.  This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because Borrower's
obligation is secured by real property. These rights and defenses include, but
are not limited to, any rights and defenses based upon Section  580a, 580b,
580d, or 726 of the Code of Civil Procedure.
Guarantor understands and agrees that the foregoing waivers are unconditional
and irrevocable waivers of substantive rights and defenses to which Guarantor
might otherwise be entitled under state and federal law.  The rights and
defenses waived include, without limitation, those provided by California laws
of suretyship and guaranty, anti-deficiency laws, and the Uniform Commercial
Code.  Guarantor acknowledges that Guarantor has provided these waivers of
rights and defenses with the intention that they be fully relied upon by
Lender.  Guarantor further understands and agrees that this Guaranty is a
separate and independent contract between Guarantor and Lender, given for full
and ample consideration, and is enforceable on its own terms.  Until all of the
Indebtedness is paid in full, Guarantor waives any right to enforce any remedy
Guarantor may have against the Borrower or any other guarantor, surety, or other
person, and further, Guarantor waives any right to participate in any collateral
for the Indebtedness now or hereafter held by Lender.
Guarantor's Understanding With Respect To Waivers.  Guarantor warrants and
agrees that each of the waivers set forth above is made with Guarantor's full
knowledge of its significance and consequences and that, under the
circumstances, the waivers are reasonable and not contrary to public policy or
law.  If any such waiver is determined to be contrary to any applicable law or
public policy, such waiver shall be effective only to the extent permitted by
law or public policy.
Subordination of Borrower's Debts to Guarantor.  Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent.  Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against
Borrower.  In the event of insolvency and consequent liquidation of the assets
of Borrower, through bankruptcy, by an assignment for the benefit of creditors,
by voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both Lender and Guarantor shall be paid to Lender and
shall be first applied by Lender to the Indebtedness.  Guarantor does hereby
assign to Lender all claims which it may have or acquire against Borrower or
against any assignee or trustee in bankruptcy of Borrower; provided however,
that such assignment shall be effective only for the purpose of assuring to
Lender full payment in legal tender of the Indebtedness.  If Lender so requests,
any notes or credit agreements now or hereafter evidencing any debts or
obligations of Borrower to Guarantor shall be marked with a legend that the same
are subject to this Guaranty and shall be delivered to Lender.  Guarantor
agrees, and Lender is hereby authorized, in the name of Guarantor, from time to
time to file financing statements and continuation statements and to execute
documents and to take such other actions as Lender deems necessary or
appropriate to perfect, preserve and enforce its rights under this Guaranty.
Miscellaneous Provisions.  The following miscellaneous provisions are a part of
this Guaranty:
AMENDMENTS.  This Guaranty, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Guaranty.  No alteration of or amendment to this Guaranty shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.
EXPENSES.  If Lender institutes any suit or action to enforce any of the terms
of this Guaranty, Lender shall be entitled to recover such sum as the court may
adjudge reasonable.  Whether or not any court action is involved, and to the
extent not prohibited by law, all reasonable expenses Lender incurs that in
Lender's opinion are necessary at any time for the protection of its interest or
the enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid.  Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender's expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), appeals, and any anticipated post-judgment collection services,
to the extent permitted by applicable law.  Guarantor also will pay any court
costs, in addition to all other sums provided by law.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
CAPTION HEADINGS.  Caption headings in this Guaranty are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Guaranty.
GOVERNING LAW.  This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.
CHOICE OF VENUE.  If there is a lawsuit, Guarantor agrees upon Lender's request
to submit to the jurisdiction of the courts of Sacramento County, State of
California.
INTEGRATION.  Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty; Guarantor has had the opportunity to be
advised by Guarantor's attorney with respect to this Guaranty; the Guaranty
fully reflects Guarantor's intentions and parol evidence is not required to
interpret the terms of this Guaranty.  Guarantor hereby indemnifies and holds
Lender harmless from all losses, claims, damages, and costs (including Lender's
attorneys' fees) suffered or incurred by Lender as a result of any breach by
Guarantor of the warranties, representations and agreements of this paragraph.
INTERPRETATION.  In all cases where there is more than one Borrower or
Guarantor, then all words used in this Guaranty in the singular shall be deemed
to have been used in the plural where the context and construction so require;
and where there is more than one Borrower named in this Guaranty or when this
Guaranty is executed by more than one Guarantor, the words "Borrower" and
"Guarantor" respectively shall mean all and any one or more of them.  The words
"Guarantor," "Borrower," and "Lender" include the heirs, successors, assigns,
and transferees of each of them.  If a court finds that any provision of this
Guaranty is not valid or should not be enforced, that fact by itself will not
mean that the rest of this Guaranty will not be valid or enforced.  Therefore, a
court will enforce the rest of the provisions of this Guaranty even if a
provision of this Guaranty may be found to be invalid or unenforceable.  If any
one or more of Borrower or Guarantor are corporations, partnerships, limited
liability companies, or similar entities, it is not necessary for Lender to
inquire into the powers of Borrower or Guarantor or of the officers, directors,
partners, managers, or other agents acting or purporting to act on their behalf,
and any indebtedness made or created in reliance upon the professed exercise of
such powers shall be guaranteed under this Guaranty.
NOTICES.  Any notice required to be given under this Guaranty shall be given in
writing, and, except for revocation notices by Guarantor, shall be effective
when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Guaranty.  All revocation notices by
Guarantor shall be in writing and shall be effective upon delivery to Lender as
provided in the section of this Guaranty entitled "DURATION OF GUARANTY."  Any
party may change its address for notices under this Guaranty by giving formal
written notice to the other parties, specifying that the purpose of the notice
is to change the party's address.  For notice purposes, Guarantor agrees to keep
Lender informed at all times of Guarantor's current address.  Unless otherwise
provided or required by law, if there is more than one Guarantor, any notice
given by Lender to any Guarantor is deemed to be notice given to all Guarantors.
NO WAIVER BY LENDER.  Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Guaranty shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty.  No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender's rights or of
any of Guarantor's obligations as to any future transactions.  Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.
SUCCESSORS AND ASSIGNS.  Subject to any limitations stated in this Guaranty on
transfer of Guarantor's interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.
ATTORNEYS' FEES.   In any action arising from or relating to this Guaranty and
subject to any limits under applicable law, the prevailing party shall be
entitled to reasonable attorneys' fees in accordance with California Civil Code
Section 1717.  Whether or not an action is involved, the expenses of Lender
described in the paragraph of this Guaranty titled "Expenses" include, without
limitation, attorneys' fees incurred by Lender.
DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Guaranty.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Guaranty shall have
the meanings attributed to such terms in the Uniform Commercial Code:
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
AB MERGER SUB.  The words "AB Merger Sub" mean AB Merger Sub, Inc., a California
corporation, and its successors and assigns.
ANTIBODIES INC. The words "Antibodies, Inc." means Antibodies Incorporated, a
California corporation, and its successors and assigns.
BORROWER.  The word "Borrower" means AB Merger Sub until the consummation of the
merger of Borrower and Antibodies, Inc. pursuant to the Merger Agreement, at
which time and thereafter "Borrower" means Antibodies, Inc.
BUSINESS LOAN AGREEMENT.  The words "Business Loan Agreement" means the Business
Loan Agreement of even date herewith and executed by Borrower and Lender
regarding the Loan, as the same may be amended or modified from time to time,
together with all exhibits and schedules attached thereto from time to time.
GUARANTOR.  The word "Guarantor" means Janel Corporation and its successors and
assigns.
GUARANTY.  The word "Guaranty" means this guaranty from Guarantor to Lender.
INDEBTEDNESS.  The word "Indebtedness" means Borrower's indebtedness to Lender
as more particularly described in this Guaranty.
LENDER.  The word "Lender" means First Northern Bank of Dixon, its successors
and assigns.
LOAN.  The word "Loan" means the loan evidenced by the Note.
MERGER AGREEMENT.  The words "Merger Agreement" means the Agreement and Plan of
Merger dated as of May 8, 2018, by and among Antibodies Inc., AB HoldCo, Inc., a
Nevada corporation and the other parties thereto.
NOTE.  The word "Note" means the Note of even date herewith and executed by
Borrower in the principal amount of $2,024,750.00, together with all renewals
of, extensions of, modifications of, refinancings of, consolidations of,
substitutions therefor and replacements thereof.
RELATED DOCUMENTS.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.


DISPUTE RESOLUTION. Guarantor and Lender desire to resolve quickly and
efficiently any disputes that might arise between them.  For any controversy,
claim or judicial action arising from or relating to this Guaranty, any Related
Documents or any related transaction or conduct, whether sounding in contract,
tort or otherwise:
Judicial Reference.  Where an action is pending before a court of any judicial
district of the State of California, Guarantor and Lender shall each have the
right to require that all questions of fact or law be submitted to general
reference pursuant to California Code of Civil Procedure Section 638 et seq.,
and any successor statutes thereto.
(1 )  A single referee who is a retired superior court judge shall be appointed
by the court pursuant to Code of Civil Procedure 640 and shall preside over the
reference proceeding.  If Guarantor and Lender do not agree upon the referee,
each of them may submit to the court up to three nominees who are retired
superior court judges.
(2)  If Guarantor and Lender do not agree on how the payment of the referee's
fees and expenses will be shared, the court may apportion such fees and expenses
between Guarantor and Lender in a fair and reasonable manner that is consistent
with Code of Civil Procedure Section 645.1.
(3)  Guarantor and Lender shall be entitled to discovery, and the referee shall
oversee discovery and may enforce all discovery orders in the same manner as any
trial court judge.


(4)  The referee's statement of decision shall contain written findings of fact
and conclusions of law, and the court shall enter judgment thereon pursuant to
Code of Civil Procedure Sections 644(a) and 645.  The decision of the referee
shall then be appealable as if made by the court.
No provision of this section shall limit the right of any party to exercise
self-help remedies, to foreclose against or sell any real or personal property
collateral or to obtain provisional or ancillary remedies, such as injunctive
relief or appointment of a receiver, from a court of competent jurisdiction
before, after, or during the pendency of any reference proceeding.  The exercise
of a remedy does not waive the right of either party to resort to reference.
Jury Trial Waiver.  In any action pending before any court of any jurisdiction,
Guarantor waives, and Lender shall not have, any right to a jury trial.
 
 
Page 5 of 6

--------------------------------------------------------------------------------

 


EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS.  IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED "DURATION OF GUARANTY".  NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE.  THIS
GUARANTY IS DATED JUNE 14, 2018.
GUARANTOR:
JANEL CORPORATION




By:
/s/ Brendan Killackey
Brendan Killackey,
President of Janel Corporation



 
 
 
 
 
Page 6 of 6
 

--------------------------------------------------------------------------------